Appeal by the defendant from a resentence of the County Court, Suffolk County (Gazzillo, J.), imposed June 5, 2006, upon his conviction of criminal sale of a controlled substance in the second degree, upon his plea of guilty.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Schmidt, J.P, Krausman, Goldstein, Covello and Angiolillo, JJ., concur.